Exhibit 10.67

Compensation Arrangements for the Named Executive Officers

Set forth below is a summary of the compensation paid by Goodrich Corporation
(the “Company”) to its named executive officers (defined in Regulation S-K
Item 402(a)(3)) in their current positions as of the date of filing of the
Company’s Annual Report on Form 10-K for the year ended December 31, 2011 (the
“Form 10-K”). All of the Company’s executive officers are at-will employees
whose compensation and employment status may be changed at any time in the
discretion of the Company’s Board of Directors, subject only to the terms of the
Management Continuity Agreements between the Company and these executive
officers, the form of which is filed as Exhibit 10.51 and for Mr. Linnert as
amended by Exhibit 10.52 to the Form 10-K.

Base Salary. Effective January 1, 2012, the named executive officers are to
receive the following annual base salaries in their current positions:

 

Name and Current Position

   Base Salary ($)  

Marshall O. Larsen

(Chairman, President and Chief Executive Officer)

   $ 1,250,000   

Scott E. Kuechle

(Executive Vice President and Chief Financial Officer)

   $ 551,000   

Terrence G. Linnert

(Executive Vice President, Administration and General Counsel)

   $ 542,000   

John J. Carmola

(Vice President and Segment President, Actuation & Landing Systems)

   $ 551,000   

Cynthia M. Egnotovich

(Vice President and Segment President, Nacelles and Interior Systems)

   $ 551,000   

Annual and Long-Term Incentive Plans. In their current positions, the named
executive officers are eligible to:

 

•  

Receive an annual cash incentive award pursuant to the Senior Executive
Management Incentive Plan (filed as Exhibits 10.33 and 10.34 to the Form 10-K).

 

•  

Participate in the Company’s long-term incentive program, which currently
involves the award of restricted stock units, stock options and performance
units pursuant to the Company’s 2011 Equity Compensation Plan (filed as Exhibit
10.6 to the Form 10-K).



--------------------------------------------------------------------------------

Benefit Plans and Other Arrangements. In their current positions, the named
executive officers are eligible to:

 

•  

Participate in the Company’s broad-based benefit programs generally available to
its salaried employees, including health, disability and life insurance
programs, qualified 401(k) and pension plans and a severance plan.

 

•  

Participate in non-qualified 401(k) and pension plans (filed as Exhibits 10.37,
10.38, 10.39, 10.40 and 10.41 to the Form 10-K), a supplemental executive
retirement plan (the form of which is filed as Exhibit 10.36 to the Form 10-K),
a management continuity agreement that takes effect upon a change in control of
the Company (the form of which is filed as Exhibit 10.51 and 10.52 to the Form
10-K).

 

•  

Receive the following perquisites: financial counseling and tax preparation;
annual physical examinations for the executive and spouse; in certain cases,
home security systems; and limited personal use of the Company’s aircraft.